UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1036


TAMIRU HAILEMARIAM YIRBERO,

                Petitioner,

          v.

LORETTA E. LYNCH,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 1, 2015                   Decided:   August 3, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David R. Saffold, SAFFOLD & ASSOCIATES, LLC, Washington, D.C.,
for Petitioner.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Linda S. Wernery, Assistant Director, Matthew
Metsa Downer, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tamiru       Hailemariam          Yirbero,         a     native     and      citizen     of

Ethiopia,    petitions         for    review       of    an    order   of      the    Board    of

Immigration      Appeals       (“Board”)       dismissing        his     appeal       from    the

immigration       judge’s           denial   of         his    requests        for      asylum,

withholding      of   removal,         and   protection          under      the      Convention

Against    Torture.            We    have    thoroughly         reviewed        the    record,

including the transcript of Yirbero’s merits hearing, his asylum

application, and all supporting evidence.                           We conclude that the

record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2012),    and    that     substantial          evidence        supports        the    Board’s

decision.     See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

     Accordingly,         we     deny    the       petition      for       review     for     the

reasons stated by the Board.                   See In re: Yirbero (B.I.A. Dec.

10, 2014).       We dispense with oral argument because the facts and

legal    contentions      are        adequately         presented      in    the      materials

before    this    court    and       argument      would      not    aid    the      decisional

process.

                                                                            PETITION DENIED




                                               2